Motion to quash alternative writ of mandamus is overruled on authority of the opinion and judgment in the case of State,ex rel. Tullidge, v. Hollingsworth, 103 Fla. 801, 138 So. 372, and State, ex rel. Tullidge, v. Hollingsworth, 108 Fla. 607,146 So. 660.
The Respondents are allowed fifteen days from the date of filing of this Order in which to file return or answer. Respondents failing to file return or answer as herein directed, peremptory writ shall issue.
It is so ordered.
  WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur. *Page 852